Opinion of the Court
HomeR Ferguson, Judge:
Tried by general court-martial, the accused was found guilty of desertion, larceny, and six specifications of uttering forged checks, in violation, respectively, of Uniform Code of Military Justice, Articles 85, 121, and 123, 10 use §§ 885, 921, 923. He was sentenced to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for three years. The convening authority made changes in the findings of guilty regarding desertion and reduced that portion *287of accused’s sentence relating to confinement to two years. He otherwise approved the findings and sentence and ■forwarded the record of trial to The Judge Advocate General, United States Air Force, for review by a board of review. That body affirmed the findings and sentence, and we granted accused’s petition for review on a number of issues, only one of which — the existence of command control at the trial level— is pertinent to our disposition of the case.
At the commencement of his trial, the accused leveled challenges for cause against the president and five members of the court-martial. By voir dire examination, he established that the president, Colonel Farnell, was Deputy Chief of Staff for Personnel, 313th Air Division, the convening authority’s command. His office was responsible for the staffing of a directive, signed by the Acting Commander, 313th Air Division, the subject of which was “Dishonored Cheeks.” The directive provided:
“1. Despite the emphasis placed on the subject of dishonored checks by all echelons in this theater, there has been no appreciable decline in the number of dishonored checks issued by members of this command. Although there has been a decline in the number of repeat offenders, the overall volume of dishonored checks remains high.
“2. The vast majority of dishonored checks written by members of this command are issued without any specific intent to deceive anyone. On the contrary, their delinquencies appear to result primarily from carelessness and a lack of understanding of sound checking procedures. It is to this group that the contents of this letter apply.
“3. It is apparent that many individuals are in the habit of writing several checks and only periodically computing their checking account balances. Sound practice dictates that one should re-compute his balance immediately after writing each check. By so doing, the chances of overdrawing an account are minimized. Other individuals have assumed that their accounts have been credited with certain amounts of money when actually the account has not been so credited. One should never assume his account has been credited. The only dependable practice is to add to a check book balance only that sum which the bank acknowledges it has/ credited to your account.
“4. Many of our officers and airmen do not maintain checking accounts of sufficient size to cover mistakes resulting from carelessness or the use of improper checking procedures. For example, some accounts have been overdrawn when checks in amounts of less than three dollars were written. Such individuals must be particularly meticulous in managing their accounts.
“5. Prompt and appropriate disciplinary action will continue to be taken with respect to each offender. While the serious consequences which may befall those who write bad checks have been well publicized, sufficient action has not been taken to indoctrinate our personnel with a better understanding of sound checking procedures. Therefore, it is my desire that you take immediate steps to educate the personnel of your command with respect to this aspect of the dishonored check problem.”
In addition, Colonel Farnell was responsible for monitoring the Division’s bad check program and maintaining in his office a list of those individuals who-had become involved in such misconduct.
On February 9, 1959, the day prior to the convening of accused’s court-martial, Colonel Farnell presided at an “Officers’ Call.” Those in attendance included five members of the court-martial. While there are indications in the record that other topics were also' discussed, it is certain that Colonel Far-nell presented a pointed lecture on the high incidence of bad cheek offenses within the Division. He emphasized that the organization compared unfavorably wth other similar units with respect to the number of check offenses and set forth the necessity for taking *288positive action to eliminate such misconduct. Information furnished those in attendance referred generally to the policy and published statements of the •convening authority but made no reference to particular incidents.
The president and those court members who were present at the former’s lecture all insisted that the policies of the convening authority and other matters made known to them would not affect their deliberations on the guilt or innocence of the accused or, in the event of findings of guilty, the adjudging of a just sentence. Moreover, it was indicated that they were individually of the opinion that the policy directive set forth above did not demand the application of set standards in every bad check case. Rather, the convening authority merely directed that they investigate each such incident in their function as commanders and dispose of it in accordance with all of the disclosed circumstances.
Based upon the foregoing matters, defense counsel individually challenged the president of the court-martial and each member who had attended the lecture. When these challenges were not sustained by the court, he sought the declaration of a mistrial upon the basis of command control. His motion for that relief was denied by the law officer. He then exercised his peremptory challenge against one member who attended the lecture.
The Government argues that the bad check program disclosed upon voir dire examination and the directive published by the Acting Commander, 313th Air Division, amounted to no more than a preventive discipline program designed to eliminate misconduct rather than to affect the deliberations of a court-martial. On the other hand, the accused contends that the command letter and the matters discussed at the pretrial conference had such a pervasive effect upon the members that, regardless of their disclaimers, they could not fairly participate in his trial. We agree with the latter position.
Having in mind the torrent of complaints concerning command control of military justice with which it was inundated following World War II, Congress sought through enactment of the Uniform Code of Military Justice to assure that accused’s guilt and punishment, if any, was determined in truly judicial proceedings and that no improper influence would be brought to bear upon courts-martial. United States v Littrice, 3 USCMA 487, 13 CMR 43. In United States v Navarre, 5 USCMA 32, 17 CMR 32, we adverted to the legislative purpose behind the enactment of Code, supra, Article 37, 10 USC § 837, when we stated, at page 37:
“. . . Needless to say, this provision of the Code purports to assure to all in the military service an absolutely fair trial in which the findings and sentence are determined solely upon the evidence, and free from all unlawful influence exerted by any military superior.” [Emphasis supplied.]
In order to enforce the Congressional mandate and to assure accused persons a fair hearing, we have been required to reverse a number of convictions. These have involved the discussion of command desires by convening authorities or their representatives with those persons selected to serve on courts-martial. United States v Littrice, supra; United States v McCann, 8 USCMA 675, 25 CMR 179; United States v Hawthorne, 7 USCMA 293, 22 CMR 83. Reversive action has also been predicated upon the injection of command policies into the actual trial of cases. United States v Holmes, 7 USCMA 642, 23 CMR 106; United States v Estrada, 7 USCMA 635, 23 CMR 99; United States v Fowle, 7 USCMA 349, 22 CMR 139. It has also occurred in those cases in which there was a fair risk that court members were influenced by policy statements. United States v Schultz, 8 USCMA 129, 23 CMR 353; United States v Walinch, 8 USCMA 3, 23 CMR 227.
On the other hand, we have recognized the necessity for the maintenance of order in the armed forces and the commander’s responsibility for the institution of appropriate preventive measures. United States v Isbell, 3 USCMA 782, 14 CMR 200; *289United States v Carter, 9 USCMA 108, 25 CMR, 370. Thus, we have sought to maintain a “delicate balance between justice and discipline.” United States v Littrice, supra, at page 491. What a few commanders fail to realize, however, is that the scales always become loaded against justice when lectures attended by court members involve extended discussion of offenses identical or closely related to those for which an accused is shortly to be tried. See United States v McCann, supra. In such instances, the respect for command authority ingrained in the average officer predisposes him to judge the accused in the light of the needs of the service rather than impartially to consider the charges and the evidence. The result is drumhead justice — a situation which may as adversely affect discipline and morale as the offenses which originally led to the pretrial lectures.
Turning to the record before us, it is clear that the president of the court-martial was responsible for the formulation of policy directives affecting the disposition of those who were involved in bad check offenses — delicts closely related to the charges against accused. He was also charged with the duty of monitoring the Division’s bad check program and, in fact, delivered the lecture attended by the other members. Emphasis was there placed upon the command’s poor standing with respect to bad checks and the need for corrective measures was clearly demonstrated. The combined impact of the directive and the pretrial lecture upon the members is hardly to be doubted. The disqualification of the president to serve is even more strongly established. The accused was entitled to be tried before a court-martial whose members were free from any influences beyond the courtroom. In view of the bad check situation made known to the personnel here involved, the temptation to make an example of Olson must have been strong. Under the Code, however, he was entitled to a hearing at which he did not run the risk of being utilized as a warning for those who would follow in his footsteps. In short, the probability of improper influence upon the president and members of the court-martial is established beyond cavil by this record. Thus, the challenges should have been sustained. United States v Mc-Cann, supra; United States v Littrice, supra. As they were overruled, prejudice is apparent and reversal must follow.
Left for consideration is the extent of the corrective action required. Appellate defense counsel prays only for disapproval of the findings of guilty of larceny and forgery and a rehearing on the sentence. We believe that he misapprehends the pervasive effect of command control in this record. The evidence regarding accused’s alleged desertion is not clear and convincing. A court-martial freed from improper influence may well have reached a different verdict. Under the circumstances, we conclude that the interests of justice will be better served by a rehearing on all charges and specifications.
The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Air Force for direction of a rehearing or dismissal of the charges.
Chief Judge Quinn concurs.